DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: line 10 of published paragraph [0075] recites “305 op het”.  Also in the same paragraph the rotary valve 300 is referred to as rotary valve 312, which is the valve rotor. Also published paragraph [0044] refers to a rotor valve. Examiner infers this should recite the valve rotor, which is illustrated in fig. 4A as (477). Appropriate correction is required. 

Claim Objections
Claims 34 and 35 are objected to because of the following informalities:  the claims recite the additional screw without first reciting an additional screw. Examiner suggests the claims depend from claim 33 or recite an additional screw to provide proper antecedent basis for the term.  Appropriate correction is required.

Drawings
The drawings are objected to because drawing Fig. 2B item 57 is missing a leader line. Also, the upper part and lower part of the drying rotor are not shown nor is it clear how a rotating shaft can have a lower part and upper part that isn’t changing with each half rotation.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (102, 112, 115, 233, 335 as a non-exhaustive list).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the drive mechanism in claims 27-41, 45 and 46; the additional drive mechanism in claim 41; and the valve drive mechanism in claims 42-44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 32, 34 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 31, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim depends from a cancelled claim 11. In order to expedite prosecution, examiner will infer that applicant intended for the claim to depend from claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-32, 35, 41, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (US 4,750,274).
Erdman shows a drying device for drying a product (abstract), the drying device comprising: a housing having a drying chamber defined therein (12, fig. 1 for all features of Erdman unless otherwise noted), and having a product inlet at a first end and an product outlet at a second end (20, 22); a drying rotor being arranged rotatable within the drying chamber, wherein the drying rotor comprises a plurality of helical grooves arranged at the outer surface thereof and adjacent to each other (14, lower unit); a screw having a flight with a flight channel there between, wherein the screw is arranged rotatable within the drying chamber and substantially parallel to the drying rotor (14, upper unit); a driving mechanism operatively connected to at least the screw, which driving mechanism is configured for driving the screw in rotation around a screw axis (24, motor); and a heater for providing thermal energy to at least a part of the drying chamber in order to dry the product present within the drying chamber (3:40-50, a fluid heater), wherein the drying rotor and/or the screw at least are configured for moving the product from the first end to the second end (20, 22, product moves from inlet to outlet), wherein the screw and the drying rotor are configured such that the flight of the screw engages into multiple helical grooves of the drying rotor, wherein the screw and the drying rotor are configured such that, during use, the screw scrapes over the surface of the multiple helical grooves (1:60-64, although the embodiment of fig. 1 may not incorporate this feature, it would be obvious to do so as Erdman discloses the possibility and the advantage); wherein the screw and the drying rotor are configured such that the drying rotor is driven in rotation by the screw when the screw is driven in rotation (14 upper unit, 14 lower unit, 24, 24 illustrated driving 14 upper which is illustrated driving 14 lower); wherein the drying rotor is configured to move the product in rotation around a rotor axis parallel to the screw axis, and wherein the screw is configured to push the product in a direction from the first end to the second end (fig. 1); wherein the at least one helical groove has a groove depth, or the at least one helical notch has a notch height, and the screw has a channel depth, wherein the groove depth or the notch height is substantially equal to the channel depth (1:60-64, an embodiment with scraping entails equivalent notch height and groove depths); wherein the drying rotor has an upper part and a lower part and the drying chamber is substantially trough-shaped, preferably wherein the lower and/or upper part of the drying rotor is tightly enclosed by the drying chamber (14 lower unit, upper and lower portion of the drying rotor in a cylindrical trough shaped drying chamber); the screw is arranged adjacent to the upper part of the drying rotor (fig. 1 illustrating top view with screw arranged at the upper part of the drying rotor); wherein the screw and/or the additional screw are selected from the group comprising a screw with full pitch segments, a screw with half pitch segments, and a screw with three quarter pitch segments, and/or wherein the flight of the screw and/or the additional flight of the additional screw have a helix angle, wherein the helix angle is an acute angle (14, full pitch illustrated); wherein the heater is provided at least partially within the drying rotor, preferably wherein the heater comprises fluid conduits provided within the drying rotor and configured for being connected with a heat exchange fluid source, and/or wherein the heater is provided at least partially around the drying chamber, and/or wherein the drying device further comprises an additional driving mechanism operatively connected to the drying rotor, wherein the additional driving mechanism is configured for driving the drying rotor in rotation (3:40-50, gearing associated with motor 24); wherein the method comprises the steps of: introducing a product to be dried into the drying chamber of the drying device (20); moving and agitating the product within the drying chamber in a direction from the product inlet to the product outlet, while thermal energy is provided to at least a part of the drying chamber (14); and discharging dried product from the product outlet (22), wherein the step of moving and agitating the product within the drying chamber comprises the step of scraping over the surface of the at least one helical groove or the at least one helical notch by means of the screw (1:60-64, although the embodiment of fig. 1 may not incorporate this feature, it would be obvious to do so as Erdman discloses the possibility and the advantage); wherein the step of moving and agitating the product within the drying chamber comprises the step of driving the screw in rotation, and/or wherein the step of moving and agitating the product within the drying chamber comprises the step of forcing the product in a direction from the first end to the second end by means of the screw (fig. 1).
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman as applied to claims 27 and 31 above, and further in view of Williams (US 2,869,715).
Erdman discloses the claimed invention except for an additional screw having an additional flight with an additional flight channel there between, wherein the additional screw is arranged rotatable within the drying chamber and substantially parallel to the drying rotor; wherein the additional screw is arranged adjacent to the upper part of the drying rotor, [preferably] wherein the additional screw is arranged remote from the screw. Williams teaches an additional screw having an additional flight with an additional flight channel there between, wherein the additional screw is arranged rotatable within the drying chamber and substantially parallel to the drying rotor (11, 16, fig. 1); wherein the additional screw is arranged adjacent to the upper part of the drying rotor (11, fig. 1), [preferably] wherein the additional screw is arranged remote from the screw (11, 17, fig. 1) in order to process a larger bulk of material. Erdman would benefit equally from processing a larger bulk of material. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Erdman with an additional screw having an additional flight with an additional flight channel there between, wherein the additional screw is arranged rotatable within the drying chamber and substantially parallel to the drying rotor; wherein the additional screw is arranged adjacent to the upper part of the drying rotor, [preferably] wherein the additional screw is arranged remote from the screw as taught by Williams in order to process a larger bulk of material. 
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman as applied to claim 27 above, and further in view of Christie (US 1,539,649).
Erdman discloses the claimed invention except for at least one rotary valve provided at the product inlet and/or the product outlet of the drying device; the rotary valve comprises a valve housing with a product inlet, wherein the housing has a substantially cylindrical chamber defined therein, and a valve rotor arranged rotatable within the substantially cylindrical chamber, wherein the valve rotor is provided with a plurality of helical grooves at the outer surface thereof. Christie teaches at least one rotary valve provided at the product inlet and/or the product outlet of the drying device (16, fig. 1); the rotary valve comprises a valve housing with a product inlet (14, fig. 1), wherein the housing has a substantially cylindrical chamber defined therein (14, fig. 1), and a valve rotor arranged rotatable within the substantially cylindrical chamber, wherein the valve rotor is provided with a plurality of helical grooves at the outer surface thereof (16)  in order to provide a seal from ambient air increasing thermal efficiency. Erdman would benefit equally from providing a seal from ambient air increasing thermal efficiency. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Erdman with at least one rotary valve provided at the product inlet and/or the product outlet of the drying device; the rotary valve comprises a valve housing with a product inlet, wherein the housing has a substantially cylindrical chamber defined therein, and a valve rotor arranged rotatable within the substantially cylindrical chamber, wherein the valve rotor is provided with a plurality of helical grooves at the outer surface thereof as taught by Christie in order to provide a seal from ambient air increasing thermal efficiency. 

Allowable Subject Matter
Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 42-44 are allowed.

Reasons for Allowance
Claims 38, 39 and 42-44 include allowable subject matter because prior art could not be found to disclose a rotary valve including a screw engages into at least one of the helical grooves of the valve rotor with all of the limitations of claims 37, 36 and 42. The closest prior art found is Christie (US 1,539,669) which uses an auger for a rotary valve, but not one turned by a meshing screw device as required by claims 38, 39 and 42-44
Claim 40 includes allowable subject matter because prior art could not be found to disclose the drying rotor has a rotor diameter and the screw has a screw diameter, wherein the rotor diameter is larger than the screw diameter. Examiner notes that all relevant prior art located during examination included equal an diameter rotor and screw.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762